               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Brenda Counts,

                       Plaintiff,    Case No. 18-12312

v.                                   Judith E. Levy
                                     United States District Judge
United of Omaha Life Insurance
Company,                             Mag. Judge Mona K. Majzoub

                       Defendant.

________________________________/


OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
 JUDGMENT ON THE ADMINISTRATIVE RECORD [33] AND
    DENYING DEFENDANT’S MOTION FOR JUDGMENT
         AFFIRMING DENIAL OF BENEFITS [30]


     I.    INTRODUCTION

     Plaintiff Brenda Counts brings this action under the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §

1132(a)(1)(B) and § 1132(a)(3), against Defendant United of Omaha Life

Insurance Company for denying Plaintiff’s applications for short-term

and long-term disability benefits.
     Plaintiff, a flower sales specialist, worked for Denver Wholesale

Florist-Flint for twenty-seven years and has been covered under

Defendant’s disability insurance policy since January 1, 2016. After

battling lower back pain since 2013, and attempting an increasingly

severe regimen of pain medications, physical therapy, steroid injections,

and a spine surgery, Plaintiff’s physicians concluded in 2017 that

Plaintiff’s spine had deteriorated to the point that Plaintiff was “totally

medically disabled.” Plaintiff applied for both short-term and long-term

disability benefits in 2017, and Defendant denied both claims in 2018.

Plaintiff sued Defendant for the benefits on July 24, 2018.

     This issue is before the Court on cross motions for summary

judgment on the administrative record. For the foregoing reasons, the

Court finds that Plaintiff was entitled to both short-term and long-term

disability   benefits   under   Defendant’s   disability   benefits   policy.

Accordingly, Plaintiff’s motion for judgment on the administrative record

is GRANTED, and Defendant’s motion to affirm denial of benefits is

DENIED. The case is REMANDED to the administrator to determine the

benefits award in accordance with this Order. The parties may submit

supplemental briefing on attorney fees.

                                     2
      II.   BACKGROUND

   A. The Benefits Plan and Plaintiff’s Work History

      Plaintiff worked for Denver Wholesale Florist-Flint (“DWF”) from

August 28, 1989 to May 10, 2017, as an “Inside Sales Associate.” (ECF

No. 29-1, PageID.304.) As an “Inside Sales Associate,” Plaintiff was

responsible for cutting, organizing, and selling flowers. (ECF No. 29-9,

PageID.141.) This position also required “[m]aking sales calls, pulling

product[,] and packing.” (ECF No. 29-9, PageID.135.)

      Plaintiff became insured under the ERISA-governed United of

Omaha Life Insurance Company Benefits Plan (“United” and “the Plan”)

on January 1, 2016. (ECF No. 1-2, PageID.22-23.) Plaintiff filed two

claims under this Plan. Plaintiff’s first claim requested short-term

disability benefits in June 2017. (See ECF No. 29-9, PageID.1990.)

Plaintiff later additionally filed for long-term disability benefits after she

became eligible in August 2017. (See ECF No. 29-14, PageID.2932.) For

purposes of both short-term and long-term disability benefits, the Plan

defines “disability” as follows:

      Disability and Disabled mean that because of an Injury or
      Sickness, a significant change in Your mental or physical
      functional capacity has occurred, as a result of which:

                                      3
           a) during the Elimination Period, You are prevented
              from performing at least one of the Material Duties
              of Your Regular Job (on a part-time or full-time
              basis); and
           b) after the Elimination Period, You are:
                 1. prevented from performing at least one of the
                    Material Duties of Your Regular Job (on a part-
                    time or full-time basis); and
                 2. unable to generate Current Earnings which
                    exceed 99% of Your Basic Weekly Earnings due
                    to that same Injury or Sickness.

(ECF No. 29-1, PageID.287.) The Plan defines “sickness” as “a disease,

disorder or condition, including pregnancy, that requires treatment by a

Physician. Disability resulting from a sickness must occur while You are

insured under the Policy.” (Id. at PageID.289.) The Plan defines

“material duties” as “the essential tasks, functions, and operations

relating to Your Regular Job that cannot be reasonably omitted or

modified.” (Id.) The Plan does not define “significant change.”

     The Plan’s short-term benefits policy provides beneficiaries with

weekly pay that is 60% of a beneficiary’s gross weekly earnings, and the

long-term benefits policy provides beneficiaries with monthly pay that is

60% of the beneficiary’s gross monthly earnings. (Id. at PageID.271-272,

ECF No. 8-3, PaegID.136.) Both plans exclude the following income

sources   in   their   calculations:   commissions,   bonuses,    overtime,

                                       4
contributions to deferred compensation plans, and extra compensation.

(ECF No. 29-1, PageID.271-272; ECF No. 8-3, PageID.135.) Short-term

benefits last up to eleven weeks, with an elimination period (the number

of days of continuous disability which must be satisfied before

beneficiaries could receive benefits) of fourteen days. (ECF No. 29-1,

PageID.271, 278.) Both benefit programs require beneficiaries to “apply

for and pursue” other income sources for which they are eligible,

including Social Security. (ECF No. 29-1, PageID.274; ECF No. 8-3,

PageID.137-138.)

      United categorized Plaintiff’s occupation as a “light strength job.”

(ECF No. 29-1, PageID.297.) United’s description of a light strength job

is as follows:

      A light strength job require[s] exerting up to 20 pounds of
      force occasionally [], and/or up to 10 pounds of force frequently
      [], and/or negligible amount of force constantly [] to move
      objects.1
      Even though the weight lifted may be only a negligible
      amount, an occupation should be rated Light work
             (1) when it requires walking or standing to a significant
             degree; or

      1  United defines “occasional” as “activity or condition exists up to 1/3 of the
time,” “frequent” as “activity or condition exists 1/3 to 2/3 of the time,” and “constant”
as “activity or condition exists 2/3 or more of the time.” (ECF No. 29-1, PageID.297.)
                                            5
           (2) when it requires sitting most of the time, but entails
           pushing/pulling of arm or leg controls; and/or
           (3) when the occupation requires working at a
           production rate pace entailing the constant
           pushing/pulling of materials even though the weight of
           those materials is negligible.
     Note: industrial setting can be and is physically demanding of
     a worker even though the amount of force exerted is
     negligible.
(See id. at PageID.297-298.)

  B. Plaintiff’s medical history

     In early 2014, Plaintiff began seeking medical help for back pain.

(See, e.g., ECF No. 29-10, PageID.2230, 2232, 2234.) In May 2014, Dr.

Kazem Hak diagnosed Plaintiff with herniated disc syndrome after

Plaintiff complained of low back pain that shot down to her buttocks and

legs. (ECF No. 29-10, PageID.170.) After conducting an MRI, Dr. Hak

identified the herniated disc as “L4” and noted that Plaintiff additionally

had a “right side[] compromise and moderate spinal stenosis.” (Id.) Dr.

Hak prescribed pain medications and scheduled a series of follow-up

appointments. (Id.)

     Beginning in November 2014 and continuing through May 2015,

Plaintiff received regular lumbar epidural steroid injections into her

lower back. (ECF No. 29-3, PageID.684, 686, 688, 690, 692, 694.) These
                                    6
injections were intended for pain relief, and after each injection the

physician report noted that Plaintiff “left the office in stable satisfactory

condition.” (Id.) Plaintiff also participated in physical therapy from

November to December 2014. (ECF No. 29-8, PageID.1828.)

      Though the injections and therapy provided Plaintiff with

temporary relief, by July 2015, Plaintiff’s pain was “getting worse.” (ECF

No. 29-8, PageID.1828.) Plaintiff reported to Dr. David Fernandez, of

OrthoMichigan, complaining of increasing pain that was “sharp, achy,

cramping and burning.” (Id.) Dr. Fernandez noted that Plaintiff’s pain

“affect[ed] her sleep,” that the pain was “[a]ggravated by sitting,

standing, walking, lifting, [and] going up or down stairs,” and that

Plaintiff reportedly “c[ould] only walk two to three blocks.” (Id.) Dr.

Fernandez also noted that Plaintiff was “working in sales and was doing

heavy lifting.” (Id.)

      After performing a physical examination and finding “[n]o pain []

with range of motion,” Dr. Fernandez ordered x-rays of Plaintiff’s lumbar

spine. (Id. at PageID.1829.) After reviewing the x-rays, Dr. Fernandez

diagnosed Plaintiff with “lumbar spondylosis,” “lumbar degenerative disc

disease,” “L4-5 stenosis from ligamentum flavum hypertrophy and facet

                                     7
anthropathy and diffuse disc bulge,” “low back pain,” “neurogenic

claudication,” and “bilateral lower extremity radiculopathy.” (Id. at

PageID.1829.) Noting that Plaintiff had “already exhausted nonoperative

options [] includ[ing] physical therapy, epidural steroid injections and

medications including narcotics,” Dr. Fernandez recommended a

bilateral L4-5 decompression surgery. (Id. at PageID.1829-1830.) Dr.

Fernandez also noted that he was “very clear [he] could not guarantee

results and [Plaintiff] could be the same, better[,] or worse.” (Id. at

PageID.1830.) Dr. Fernandez warned Plaintiff that she “may always

have some back pain from the degenerative changes [to her spine].” (Id.)

Nevertheless, Plaintiff elected to proceed with the surgery. (Id.)

     On July 29, 2015, Dr. Fernandez performed a bilateral

decompressive L4-L5 laminotomy and partial medial facetectomy on

Plaintiff. (ECF No. 29-8, PageID.1837.) At this point, Plaintiff had been

taking Norco—an opioid pain reliever—for “over a year and a half.” (Id.

at PageID.1827.) Plaintiff’s two-week post-surgery appointment notes

reveal that Plaintiff recovered well, and Plaintiff’s doctors were hopeful

about weaning Plaintiff off her pain medications. (Id.) Eight weeks after

the surgery, in October 2015, Plaintiff “blew [her] back out” and had some

                                    8
mild swelling and fluid collection around her surgery incision, but was

otherwise able to walk a mile a day and doing well. (Id. at PageID.1825.)

However, Dr. Fernandez’s February 2016 follow-up notes state that

Plaintiff continued to recover “until she went back to work” in November

2015. (Id. at PageID.1823.) Dr. Fernandez noted that Plaintiff “does a lot

of heavy lifting” at work and that she “began having pain that started in

the left lower buttock and radiated down the left lower extremity

posteriorly to her foot . . . [i]t is affecting her ability to do activities. She

is on her feet all day long.” (Id.) Dr. Fernandez recommended another

MRI of Plaintiff’s lumbar spine. (Id. at PageID.1822.)

      Based on the MRI, Dr. Fernandez found in May 2016 that Plaintiff’s

spine had undergone “postoperative changes” that included “a large

amount of” scarring and a “large heterogeneous peripheral enhancing

fluid collection.” (Id.) Dr. Fernandez discussed next steps with Plaintiff,

which included possible use of a “spinal cord stimulator.” (Id.) Finally, in

response to Plaintiff’s complaints of wrist pain, Dr. Fernandez noted that

Plaintiff may additionally “have carpal tunnel syndrome” and prescribed

an EMG and NCV with Dr. Hettle. (Id.)




                                       9
        In June 2016, Dr. Hettle performed the EMG of Plaintiff’s wrist and

diagnosed Plaintiff with “very severe, acute median neuropathy at the

left wrist.” (Id. at PageID.1818.) Dr. Fernandez noted that he was

“concerned about possible space occupying [the wrist] lesion per the

EMG” and additionally referenced Plaintiff’s “chronic low back pain.”

(Id.)

        In December 2016, Plaintiff went to the emergency room after

experiencing a “pop” in her lower back while squatting. (ECF No. 29-11,

PageID.2236.) Plaintiff rated her pain as a nine out of ten. (Id.) The

hospital performed a CT scan and noted the following observations:

moderate T11-T12 disc space narrowing, a Schmorl’s node on T11 with

adjacent sclerotic change, minimal disc bulge around L2-L3, a broad disc

bulge around L3-L4, and postoperative decompression at L4-L5 with

moderate facet arthropathy and mild stenosis. (Id.) The hospital’s formal

diagnosis was: “postoperative changes L4-L5 with mild stenosis,” “disc

material” exiting the right L3 nerve root, and “posterolateral disc

protrusion at L3-L4.” (Id. at PageID.2337.) The hospital noted that there

had been “no acute fracture or subluxation” of the spine. (Id.)




                                     10
     In February 2017, Plaintiff went back to Dr. Fernandez for an MRI

of her left wrist. (ECF No. 36, PageID.3156.) Plaintiff complained of

numbness in her thumb and first two fingers along with intermittent

swelling. (Id.) After reviewing the MRI, Dr. Fernandez noted a ganglion

cyst near the carpal tunnel, as well as a “relatively large tear” and

“advanced degenerative changes of the first [] metacarpal joint and

moderate degenerative changes throughout the carpus.” (Id.)

     Also in February 2017, Plaintiff began consulting with Dr. Kavitha

Reddy at Great Lakes Interventional Pain Management for her lower

back pain. (ECF No. 36, PageID.3158.) Dr. Reddy affirmed Plaintiff’s

diagnosis of chronic low back pain and advised that Plaintiff continue

with her pain medications. (Id. at PageID.3159.) Dr. Reddy also affirmed

that the February 2016 MRI showed postsurgical changes to Plaintiff’s

spine. (Id.) Dr. Reddy noted that Plaintiff now had an “antalgic and

limping” gait, that Plaintiff experienced pain when walking on her heels,

and that Plaintiff’s range of motion in her lumbar area was “limited.”

(Id.) Finally, Dr. Reddy proposed additional therapeutic injections and

surgical options to Plaintiff. (Id.) Plaintiff consulted Dr. Reddy again for

pain in March 2017. (Id. at PageID.3161.)

                                    11
      In April 2017, Plaintiff visited Dr. Dass, an orthopedic surgeon, for

her wrist numbness and pain. (Id. at PageID.3164.) Dr. Dass

recommended “surgical decompression of the median nerve” because

“conservative, non-operative options ha[d] failed.” (Id. at PageID.3167.)

Dr. Dass intended to schedule the surgery “as soon as possible.” (Id.)

      On May 4, 2017, the McLaren Regional Medical Center performed

a CT scan of Plaintiff’s lumbar spine after Plaintiff rated her pain at a

ten out of ten. (ECF No. 29-11, PageID.2312.) The attending physician

noted that Plaintiff had “lumbar spondylosis and degenerative disc

disease,” but that the diseases had “not significantly changed” from an

unspecified previous time. (Id. at PageID.3170.)

      May 9, 2017 was Plaintiff’s last full day of work. (ECF No. 29-8,

PageID.1812.) Plaintiff attested that, while her pain increased after

returning to work in November 2015, she had attempted to “perform [her]

job into May of 2017.”2 (ECF No. 29-8, PageID.1811.) Despite Plaintiff’s




      2  Other anecdotal evidence in the administrative proceedings suggests that
Plaintiff’s abilities deteriorated during this time period. One of Plaintiff’s clients—
who attested that she had worked with Plaintiff “on a daily basis” for over eleven
years—stated that despite Plaintiff being “one of the most reliable sales
representatives [she] had ever dealt with,” the client “began to notice uncharacteristic
                                          12
efforts, on May 9, 2017, her back “simply gave out” during an “unexpected

family emergency.” (Id. at PageID.1811-1812.) Plaintiff took a week of

medical leave following this event before her manager suggested that she

use the rest of her vacation time for the year. (Id. at PageID.1812.) After

exhausting her final two weeks of vacation time, Plaintiff realized “that

[her] condition was not improving and [she] was unable to return to work,

on either a full or part-time basis.” (Id.) Plaintiff notified DWF that she

would not be returning to work, and May 9, 2017 became Plaintiff’s last

official day at DWF. (Id.)

      On June 12, 2017, Dr. Hak signed an affidavit attesting that

Plaintiff would be unable to work, even with modifications, unless her

condition improved. (ECF No. 29-9, PageID.1999.) Dr. Hak attested that

Plaintiff would be restarting her epidural injections. (Id.) Dr. Hak also

attested that Plaintiff was unable to lift or carry anything above ten

pounds, that Plaintiff should only occasionally attempt to lift anything

under ten pounds, that Plaintiff was unable to sit for more than an hour

at a time, that Plaintiff was unable to stand or walk for more than a half



mistakes in the packaging of [Plaintiff’s] product” in 2016 and 2017. (ECF No. 29-8,
PageID.1807.)
                                        13
hour at a time, that Plaintiff could not bend at all, and that Plaintiff could

not spend more than a half hour to an hour on her feet at a time. (Id. at

PageID.1998.)

  C. Administrative Proceedings

        1. Initial Applications and Denial

      In June 2017, Plaintiff filed a claim with Defendant requesting

short-term disability benefits beginning May 11, 2017. (See ECF No. 29-

9, PageID.1990.) After requesting and receiving Plaintiff’s medical

records, (id. at PageID.1988, 1990), Defendant denied Plaintiff’s claim on

August 10, 2017 (“August Denial”). (ECF No. 29-9, PageID.1866.)

Defendant’s denial letter stated that it took the following information

into consideration:

     The short-term disability policy booklet;
     Plaintiff’s disability claim forms;
     Office visit notes from Heather Williams, Physician’s Assistant;
     MRI of the left wrist dated February 2, 2017;
     Lab work from April 3, 2017;
     Dr. Dass office visit notes from April 10, 2017;
     Dr. Reddy’s notes from February 21, 2017 through April 28, 2017;
     Emergency room records from May 4, 2017;
     Dr. Kazem Hak’s office notes from May 16, 2017;
     Dr. Hak’s attending physician’s statement from June 12, 2017;
     Dr. Fernandez’s office notes from January 27, 2017; and
     Plaintiff’s job description.


                                     14
(Id. at PageID.1773.) After walking through Plaintiff’s diagnoses and

history of surgeries, injections, and pain medications related to back

pain, the August Denial simply concluded: “In summary, the medical

documentation fails to support the restrictions and limitations.

Therefore, no benefits are payable, and your claim has been denied.” (Id.

at PageID.1773-1774.)

     Though the August Denial contained no analysis of its decision and

made no reference to its review process, an accompanying Nurse Referral

Report was included with the administrative record. (ECF No. 29-8,

PageID.1751-1757.)    This   Report     was   apparently   conducted   by

Defendant’s reviewing nurse contractor in determining whether to award

benefits and provided a detailed summary of Plaintiff’s medical history.

(See id.) Unlike the August Denial, the Report contained an analysis of

Plaintiff’s records. However, the analysis contained contradictions with

the data before it. For example, after noting under “RESTRICTIONS

AND LIMITATIONS” that Plaintiff could only “[o]ccasionally lift and

carry to 10 pounds” and could not stand or walk for more than “1.2 hour

each,” the Report concluded: “The records available for review do not

prevent claimant from lifting up to 20 pounds occasionally and 10 pounds

                                   15
frequently and sitting, standing and walking up to 6-8 hours in an 8 hour

day.” (Id. at PageID.1752, 1755.) The Report also concluded that

Plaintiff’s epidural “injections could be scheduled around the claimant’s

work schedule.” (Id. at PageID.1755.)

     On February 8, 2018, Plaintiff applied for long-term disability

benefits, as her short-term benefits would have exhausted in August

2017. (ECF No. 29-2, PageID.497; See ECF No. 29-1, PageID.294.)

        2. ERISA appeal and denial

     On February 7, 2018, Plaintiff appealed Defendant’s denial of her

short-term disability benefits. (ECF No. 29-2, PageID.500.) In addition to

the documents previously submitted, Plaintiff attached an affidavit from

Dr. Haz—Plaintiff’s primary physician of five years—finding her

permanently disabled, additional follow-up records from Dr. Fernandez,

additional anecdotal affidavits from herself and a longtime client,

additional pain management records, and the results of an independent

medical exam. (ECF Nos. 29-2 through 29-6.) Dr. Hak’s affidavit

reiterated Plaintiff’s medical history, summarized her treatment

attempts, and concluded that:



                                   16
     [Plaintiff’s] condition has yet to be resolved by any currently-
     existing surgical procedures and cannot be significantly
     addressed through medication . . . Given [Plaintiff’s]
     documented limitations owing to persistent, debilitating back
     pain, and the fact that her work duties greatly exacerbate her
     pain, she is unable to return to work . . . the combination of
     [Plaintiff’s] debilitating pain conditions and medication
     schedule render it impossible for her to perform her own
     occupation. These facts, individually and taken together,
     indicate that [Plaintiff] is unable to perform, with any regular
     continuity, the material duties required for gainful
     employment. It is my professional medical judgment that,
     from the perspective of a medical doctor specializing in
     internal medicine, [Plaintiff] is totally disabled from working
     at this time . . . [t]his includes both sedentary and non-
     sedentary occupations, on a full or part-time basis.
(ECF No. 29-6, PageID.1275-1276.)
     In addition to Dr. Hak’s assessment, Plaintiff’s appeal included a

January 2018 independent medical evaluation that Plaintiff obtained

from Dr. Todd Best, a physician and rehabilitative specialist in Michigan.

(Id. at PageID.1307.) Dr. Best concurred with Plaintiff’s previous

diagnoses and concluded that Plaintiff was “totally permanently

disabled. She is not capable of any competitive employment.” (Id. at

PageID.1308.) Dr. Best also included a detailed disability assessment

that largely concurred with Dr. Hak’s 2017 disability assessment. (Id. at

PageID.1309.) Dr. Best additionally determined that Plaintiff could




                                   17
never reach above her shoulders and could not stand or walk for more

than an hour per day. (Id.)

     In March 2018, Defendant provided Plaintiff with notice of a

provisional denial. Defendant had submitted Plaintiff’s medical

documents for review to Dr. Margaret Harvey, an orthopedic surgeon,

through Dane Street, LLC, an outside medical consulting firm. (ECF No.

29-1, PageID.333.) Defendant stated that, based on Dr. Harvey’s report,

there were “no clinical findings” to document Plaintiff’s chronic low back

pain from the short-term disability dates of May 10, 2017 through August

9, 2017. (Id.) Defendant gave Plaintiff additional time to supplement the

report before it would make a final determination. (Id.)

     Dr. Harvey’s attached report indicated that Dr. Harvey had

reviewed all of Plaintiff’s medical records, scans, reports, and affidavits

from October 2013 through February 2018, including the reports from

Dr. Best and Dr. Hak concluding that Plaintiff was totally disabled. (Id.

at PageID.335-336.) As with the Nurse Referral Report, Dr. Harvey’s

report contained a number of inconsistencies. For example, though Dr.

Harvey concluded that there were “no clinical findings” from May 10,

2017 through August 9, 2017 documenting Plaintiff’s disability, (id. at

                                    18
PageID.333), Dr. Harvey also included a summary of the “documentation

from the period under review,” including:


    Dr. Hak’s June 2017 exam where he “diagnosed sciatica and
     congenital spondylolisthesis,” “referred [Plaintiff] to comprehensive
     pain management,” and ordered that “[Plaintiff] was to remain off
     work until symptoms improved;”
    Dr. Hak’s July 2017 exam where he “evaluated the claimant for
     follow-up fibromyalgia” and noted that “[Plaintiff’s] pain was
     improving slowly, but the claimant still used Norco four times
     daily;” and
    Dr. Fernandez’s July 2017 exam where he “sent [Plaintiff] for
     injections.”

(Id. at PageID.337.) Additionally, after concluding that Plaintiff’s “self-

reported complaints of pain” were undermined by “limited clinical

findings,” Dr. Harvey then concluded that Plaintiff “had appropriate

treatment for . . . chronic low back pain after a lumbar laminectomy. She

has had appropriate imaging as well as referral to pain management for

injections.” Finally, though Dr. Harvey agreed with all diagnoses and

stated that “[t]here are no inconsistencies in the available medical

records,” Dr. Harvey also concluded, without explanation, that there

were “insufficient physical exam findings to support work impairment.”

(Id.)




                                    19
     In March 2018, Plaintiff responded to Dr. Harvey’s assessment,

noting that Dr. Harvey’s conclusion was refuted by every doctor who had

personally examined Plaintiff. (ECF No. 29-1, PageID.349.) Plaintiff

included a supplemental affidavit from Dr. Hak, which responded to Dr.

Harvey’s conclusions about Plaintiff’s subjective pain. (Id.) In the

supplemental affidavit, Dr. Hak made clear that Plaintiff’s diagnoses

“are supported by physical examination and MRI imaging.” (Id. at

PageID.359.) Dr. Hak also noted:

     [Plaintiff’s] complaints of chronic pain are real and credible
     and to be medically expected given her diagnoses. I have
     reviewed [Defendant]’s file reviewer’s conclusion that
     [Plaintiff’s] restrictions and limitations are ‘not supported.’
     This is incorrect, particularly because the report does not
     contest or refute her diagnoses. The medical community
     recognizes chronic pain as an accompanying symptom to her
     diagnoses. [Plaintiff’s] chronic pain is a symptom of, and is
     occupationally disabling in light of, her diagnoses.
(Id. at PageID.359-360.)
     In April 2018, Dr. Harvey provided an addendum to her initial

assessment of Plaintiff’s medical records. (ECF No. 29-1, PageID.339.)

She stated that much of the records were illegible, but in response to Dr.

Hak’s supplemental affidavit, she repeated that there were “no clinical




                                   20
findings”    and    that   “[p]hysical     examination      findings    should     be

documented in order to support impairment.” (Id. at PageID.340.)

      On May 18, 2018, after receiving a clearer copy of the medical

records, Dr. Harvey provided an additional addendum to her initial

assessment. Dr. Harvey noted that she attempted to call Dr. Fernandez

and Dr. Hak several times, but was unable to connect. (ECF No. 29-1,

PageID.317-318.) Dr. Harvey stated in her addendum that she had

reviewed Plaintiff’s supplemental documents, but her updated analysis

indicated the opposite. For example, after listing as reviewed documents

Dr. Best’s 2018 and Dr. Hak’s 2017 affidavits—both of which provide

detailed work restrictions—Dr. Harvey noted that “[n]o recent work

restrictions” had been provided after 2015. (Id. at PageID.318-319.) Dr.

Harvey’s addendum summarily concluded that her recommendation

“ha[d] not changed.” (Id. at 319.)

      On June 21, 2018, Defendant issued its final denial of Plaintiff’s

short-term disability benefits claim (“the June Denial”).3 (ECF No. 29-1,


      3 Defendant’s denial letter misquoted the Plan’s definition of “disability and
disabled,” defining “disabled” as being “prevented from performing the Material
Duties of Your Regular Job.” Conversely, the Plan’s text defined “disability” as being
“prevented from performing at least one of the Material Duties of Your Regular Job.”
                                         21
PageID.296.) The June Denial acknowledged that Plaintiff had received

a CT scan of her lumbar spine on May 4, 2017 that “documented

multilevel degenerative changes.” (Id. at PageID.298.) However, the

June Denial then concluded that Plaintiff’s “self-reported complaints of

low back pain” during the May-August 2017 time period lacked

“[]sufficient physical examination findings to support impairment.” (Id.)

The June Denial ultimately concluded that, even with Dr. Hak and Dr.

Fernandez’s additional documents, “the documentation submitted for

review does not support a total disability for the time period reviewed.

The available medical records document self-reported complaints of low

back pain; however, there are insufficient physical examination findings

to support impairment.” (Id.)

     On August 16, 2018, Defendant also denied Plaintiff’s application

for long-term disability benefits (“the LTD Denial”). (ECF No. 29-14,

PageID.2936.) The LTD Denial relied on the same underlying evidence

as it did for the short-term denials, including Dr. Harvey’s report, in

making its decision. (Id.) The LTD Denial recited Plaintiff’s medical



(Compare ECF No. 29-1, PageID.296 with ECF No. 29-1, PageID.287 (emphasis
added).)
                                   22
history and concluded, without analysis: “In summary, the medical

documentation fails to substantiate a condition or conditions that would

render you Disabled from performing the Material Duties of your Regular

Occupation as an Inside Sales Representative.” (Id. at PageID.2936-

2937.)

         3. The current litigation

     Plaintiff filed this lawsuit seeking short-term and long-term

disability benefits on July 24, 2018. (ECF No. 1.) Plaintiff now moves to

reverse Defendant’s denial of disability benefits, arguing that she

sufficiently proved her disability within the meaning of the Plan. (ECF

No. 33, PageID.3056.) Plaintiff also requests that Defendant pay

Plaintiff’s disability claim in the amount of $78,812.21 for benefits owed

from May 11, 2017 to the present, as well as immediately instate ongoing

benefit payments in the amount of $2,922.60 per month. (Id.) Finally,

Plaintiff requests a separate hearing for additional relief under ERISA

costs and attorney fee provision 29 U.S.C. § 1132(g). (Id.)

     Defendant moves to affirm its denial of benefits on the ground that

Plaintiff cannot prove, by a preponderance of the evidence, that she is

entitled to benefits under the Plan. (ECF No. 30, PageID.2970.)

                                     23
Defendant also argues that, even if Plaintiff were to carry her burden,

she cannot prove the damages she alleges because she has “kept secret”

whether she has applied for other benefits that would impact the total

calculation. (Id. at PageID.2991.)

     For the reasons below, this Court finds that Plaintiff proved that

she was entitled to both short-term and long-term benefits by a

preponderance of the evidence and was thus entitled to benefits. The

Court therefore GRANTS Plaintiff’s motion and DENIES Defendant’s.

However, the Court cannot determine the appropriate amount of benefits

from this record. The case is therefore REMANDED to the administrator

to determine the award.

     III. LAW AND ANALYSIS

  A. Standard of Review

     Summary judgment is proper when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may not

grant summary judgment if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the evidence, all

                                     24
facts, and any inferences that may be drawn from the facts in the light

most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

Hawley Ins. Co., 95 Fed. Appx. 132, 135 (6th Cir. 2004) (citing Skousen v.

Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).

     In reviewing an ERISA benefits dispute brought under 29 U.S.C. §

1132(a)(1)(B), this Court reviews the administrative record and renders

“findings of fact” and “conclusions of law.” Wilkins v. Baptist Healthcare

System, Inc., 150 F.3d 609, 619 (6th Cir. 1998). The Court may

additionally consider the parties’ arguments concerning the proper

analysis of evidence “contained in the administrative record.” Id.

     The standard is de novo review. Colorado, which governs the Plan

at issue, prohibits policies containing discretionary authority clauses

that would trigger the more deferential arbitrary and capricious

standard of review. (ECF No. 29-9, PageID.2015; C.R.S. § 10-3-1116(2)).

The Sixth Circuit has held that the Court’s role in reviewing de novo a

denial of benefits under ERISA “is to determine whether the

administrator . . . made a correct decision. The administrator’s decision

is accorded no deference or presumption of correctness. The review is

limited to the record before the administrator and the court must

                                   25
determine whether the administrator properly interpreted the plan and

whether the insured was entitled to benefits under the plan.” Hoover v.

UnumProvident, 290 F.3d 801, 808-09 (6th Cir. 2002) (internal

quotations omitted).

     To succeed on an ERISA disability benefits claim, Plaintiff must

prove by a preponderance of the evidence that she is entitled to benefits

within the meaning of the Plan. Javery v. Lucent Technologies, Inc., Long

Term Disability Plan for Mgmt. or LBA Emples., 741 F.3d 686, 700 (6th

Cir. 2014). After a careful review of the full administrative record, this

Court concludes that Plaintiff established that she was disabled within

the meaning of the Plan.

  B. Plaintiff demonstrated, by a preponderance of the evidence,
     that she was disabled and entitled to both short-term and
     long-term benefits

     Under the terms of Defendant’s Plan, Plaintiff was entitled to both

short-term and long-term disability benefits if she could demonstrate

four conditions:

           1)   Plaintiff suffered from an injury or sickness;
           2) Plaintiff’s injury or sickness caused a significant
           change in her mental or physical functional capacity;


                                    26
            3) Plaintiff’s injury or sickness prevented her from
            performing at least one of the material duties of her
            regular job on either a full or a part-time basis; and
            4) Plaintiff’s injury or sickness also prevented her from
            generating more than 99% of her weekly earnings in
            other ways.
(ECF No. 29-1, PageID.287.)

     For the reasons below, Plaintiff’s application for disability benefits

satisfied all four requirements, and Defendant “[im]properly interpreted

the plan” in concluding otherwise. Hoover, 290 F.3d at 808-09.

  1. Plaintiff demonstrated that she had an injury or sickness within
     the meaning of the Plan

     Plaintiff’s medical record clearly demonstrated—and Defendant

does not dispute—that multiple examining physicians diagnosed

Plaintiff with, and treated her for, a number of conditions, including:

lumbar spondylosis, lumbar degenerative disc disease, L4-5 stenosis,

diffuse disc bulging, chronic low back pain, neurogenic claudication,

bilateral   lower   extremity   radiculopathy,    postsurgical   scarring,

postoperative decompression at L4-L5, posterolateral disc protrusion,

and carpal tunnel syndrome. (ECF No. 29-8, PageID.1822, 1829; ECF No.

36, PageID.3156; ECF No. 29-1, PageID.333 (Dr. Harvey noting her



                                    27
agreement with the diagnoses and concluding that there are “no

inconsistencies” in the available medical records).)

      These conditions fall within the Plan’s definition of “sickness” as “a

disease, disorder or condition, including pregnancy, that requires

treatment by a Physician.” (ECF No. 29-1, PageID.289.) Plaintiff

satisfied this condition by a preponderance of the evidence.

   2. Plaintiff demonstrated that her conditions caused a significant
      change in her physical functional capacity

      Though the Plan requires that beneficiaries demonstrate “a

significant change” in their functional capacity, the Plan does not define

“significant change.” Though the parties did not formally address this

issue in the underlying proceedings, this Court finds that Plaintiff’s

application demonstrated, by the preponderance of the evidence, that her

medical conditions caused a significant change in her functional capacity.

Plaintiff satisfies this condition.

      When an ERISA plan fails to define a term, the term’s “plain

language . . . should be given its literal and natural meaning.” See Health

Cost Controls v. Isbell, 139 F.3d 1070, 1072 (6th Cir. 1997). The plain

language of the phrase “significant change in . . . functional capacity”

                                      28
implies that a claimant underwent a major shift in her ability to

function.4 The Court finds, for the reasons below, that Plaintiff proved by

the preponderance of the evidence that her conditions caused her to

undergo several significant and detrimental changes in her ability to

function.

      Plaintiff worked for DWF for twenty-seven years. Plaintiff attested,

and Defendant has not argued otherwise, that Plaintiff “never once

applied for unemployment or government benefits” prior to her 2017

disability    benefits    application.     (ECF     No.    29-8,    PageID.1814.)

Additionally, one of Plaintiff’s long-term clients attested that, in her

eleven years of working with Plaintiff, Plaintiff was “one of the most

reliable sales representatives [she] had ever dealt with” until 2016, when

the client noticed that the quality of Plaintiff’s work was beginning to

decline. (Id. at PageID.1807 (“I began to notice uncharacteristic mistakes

in the packaging of [Plaintiff’s] product.”)




4      The Merriam-Webster dictionary definition of “significant” is “of a noticeably
or measurably large amount.” Significant, MERRIAM-WEBSTER DICTIONARY,
https://www.merriam-webster.com/dictionary/significant (last visited Dec. 5, 2019).
The Merriam-Webster dictionary definition of “change” is “to make different in some
particular.” Change, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-
webster.com/dictionary/change (last visited Dec. 5, 2019).
                                         29
     Plaintiff’s medical evidence supports this anecdotal evidence.

Plaintiff first began seeking medical help for lower back pain in 2014.

(ECF No. 29-10, PageID.2230, 2232, 2234.) Though Plaintiff underwent

a series of treatments that provided some initial relief from 2014 to 2015,

Plaintiff continued to decline in the long term. Plaintiff received her first

deteriorative diagnosis in July 2015—lumbar spondylosis, lumbar

degenerative disc disease, disc bulge, and low back pain—as well as the

first indication from a doctor that Plaintiff’s work may be exacerbating

her pain. (ECF No. 29-8, PageID.1828-1829.) Plaintiff underwent back

surgery that year. (Id. at PageID.1837)

     In February 2016, Plaintiff’s doctors began to more aggressively

indicate that Plaintiff’s work was contributing to the decline of her spinal

health, and in Summer 2016 Plaintiff was diagnosed with “postoperative

changes” to her back and “very severe, acute median neuropathy at the

left wrist.” (ECF No. 29-8, PageID.1823.) Plaintiff’s condition was further

exacerbated in December 2016, when she sustained a lower back injury

while squatting and went to the emergency room. (ECF No. 29-11,

PageID.2236.)




                                     30
     By February 2017, Plaintiff was receiving more intense treatment

for both her carpal tunnel and her back pain. Plaintiff had a full-time

pain consultant in Dr. Reddy, who noted that Plaintiff was now walking

with an “antalgic and limping gait” and that Plaintiff’s range of motion

was now “limited.” (ECF No. 36, PageId.3158-3161.) By May 2017,

Plaintiff had been advised that “conservative, non-operative options” for

her carpal tunnel “had failed,” and Plaintiff’s degenerative disc disease

had again sent her to the hospital. (ECF No. 36, PageID.3167; ECF No.

29-11, PageID.2312, 3170.) It was after this point that Plaintiff’s regular

treating physician of five years ultimately concluded that Plaintiff was

now “totally” disabled. (ECF No. 29-9, PageID.1998.)

     In short, Plaintiff’s medical and anecdotal evidence evinces a clear

portrait of a woman whose condition began to slowly decline in 2014, and

then significantly declined further at various points in 2015, 2016, and

2017, culminating in May 2017 with a complete inability to stand, carry,

sit, or walk without severe restrictions. There is no language in the Plan

suggesting that the “significant change” must happen instantly instead

of gradually, and Defendant may not read this additional requirement

into the text. Jones v. Metropolitan Life Ins. Co., 385 F.3d 654, 661 (6th

                                    31
Cir. 2004) (even a deferential review of an administrator’s decision “does

not [grant administrators] the authority to add eligibility requirements

to the plan”).

     The nature of a degenerative health condition—such as Plaintiff’s

degenerative disc disease—is that an individual’s health deteriorates

over time. Though Plaintiff and Defendant debate whether and when a

pivotal   moment    took   place   where   Plaintiff’s   health   suddenly

“significantly change[d],” the Plan’s language does not require such a

showing. Instead, it is sufficient to show—and Plaintiff did show—that

within the period during which the Plan applied to Plaintiff, Plaintiff’s

condition caused a significant change in her functional capacities. The

Plan began to apply to Plaintiff on January 1, 2016. (ECF No. 1-2,

PageID.22-23.) In January 2016, Plaintiff suffered pain, discomfort, and

some limitation as a result of her illnesses, but these conditions were not

yet disabling. (ECF No. 29-8, PageID.1823.) By May 2017, Plaintiff’s

illnesses had so progressed that Plaintiff was medically prohibited from

performing such simple tasks as walking, standing, and bending for

longer than an hour at a time. (ECF No. 29-9, PageID.1998.) If such a

profound deterioration does not constitute a “significant change” under a

                                    32
natural and literal reading of the term, it is difficult to imagine what

would.

      Defendant analogizes this case to Koning v. United States of Omaha

Life Ins. Co., where the “significant change” language in Defendant’s

Plan was once again at issue. No. 1:13-CV-1005, 2014 WL 11281424, at

*6 (W.D. Mich. Aug. 19, 2014). In Koning, the plaintiff had maintained a

relatively consistent regimen of back pain management through

injections and physical therapy from 2009 to 2013. Id. at *3. In upholding

Defendant’s denial of benefits, the court defined “significant change” as

a “real, objective change in [] actual capacity,” and not a mere “change in

[the] subjective experience of a long-term problem with back pain.” Id.

Noting that Koning could not support her subjective claims of pain with

“objective medical evidence,” the court concluded:

      At bottom, the only thing the Court could find that changed
      in July 2013 is plaintiff’s subjective attitude. She was no
      longer willing to work with the same physical capacity she
      had been working with since 2006. Subjective reports of
      greater pain or need for stronger pain medication [] are not,
      standing alone, sufficient to establish disability.
Id. at *6.




                                    33
      Even if this Court were to adopt the Koning court’s attitude

toward subjective reports of increased pain,5 Plaintiff in this case

has produced substantial “objective” evidence of pain. By the time

Plaintiff   applied    for   benefits,    Plaintiff   had     unsuccessfully

attempted an increasingly aggressive regimen of opioid medication,

physical therapy, spinal injections, and surgery. Unlike the Koning

court’s characterization of Koning as making a “personal decision”

to stop tolerating a stable condition, Plaintiff here produced

objective evidence documenting her unsuccessful attempts to treat

an increasingly debilitating disease.

      Plaintiff demonstrated, by a preponderance of the evidence,

that she experienced a significant change in her functional abilities

within the meaning of the Plan.

   3. Plaintiff demonstrated that her conditions prevented her from
      performing at least one of the material duties of her regular job on
      either a full or a part-time basis



      5 Which this Court does not, and indeed, the Sixth Circuit also rejected this
argument on appeal. Koning v. United of Omaha Life Ins. Co., 627 Fed. Appx. 425,
437-38 (6th Cir. 2015) (“[P]ain is an inherently subjective condition, but no less
capable of being disabling . . . complaints of pain necessarily are subjective as they
are specific to the patient and are reported by the patient.”) (Internal quotations
omitted).
                                         34
      Defendant categorized Plaintiff’s occupation as a “light strength

job,” which required Plaintiff to exert up to twenty pounds of force

occasionally, up to ten pounds of force frequently, and negligible force

constantly to move objects. (ECF No. 29-1, PageID.297.) The position also

required Plaintiff to walk and stand to a significant degree, to sit “most

of the time,” and to be constantly pushing or pulling materials of

negligible weight. Id. Defendant’s description noted that “light” jobs “can

be and [are] physically demanding of a worker even though the amount

of force exerted is negligible.” Id.

      In the underlying proceedings, Plaintiff produced two affidavits

from doctors who physically examined her. Both doctors concluded that,

at the time that Plaintiff requested disability, she could never lift or carry

anything above ten pounds, she could only occasionally attempt to lift

anything under ten pounds, she was unable to sit, stand, or walk for more

than an hour at a time. (ECF No. 29-6, PageID.1309; 29-9, PageID.1998.)

Plaintiff also produced numerous x-rays, pain medication logs, diagnoses,

surgery charts, appointment records, and affidavits from two examining

physicians and a client attesting to Plaintiff’s inability to perform in her

current position. (ECF No. 29-9, PageID.1773.) In short, Plaintiff

                                       35
produced a significant and meaningful amount of evidence suggesting

that she was medically unable to perform at least one—if not most—of

her material duties.

     In determining whether to grant benefits, Defendant relied on a

nurse and a physician to review Plaintiff’s medical records. Neither

reviewer personally examined Plaintiff. While there is “nothing

inherently objectionable about a file review by a qualified physician in

the context of a benefits determination,” Calvert v. Firstar Fin., Inc., 409

F.3d 286, 295-96 (6th Cir. 2005), singular reliance on a physician’s file

review without a physical examination can “raise questions about the

thoroughness and accuracy of the benefits determination.” Id. In

Plaintiff’s case, both the nurse and doctor reviews demonstrated clear

inconsistencies that render suspect the thoroughness and accuracy of

Defendant’s process. The nurse file reviewer, for example, concluded both

that Plaintiff could not stand or walk for more than “1.2 hour each,” and

also that nothing prevented Plaintiff from “walking up to 6-8 hours in an

8 hour day.” (ECF No. 29-8, PageID.1752, 1755.) Similarly, after listing

several July 2017 clinical findings documenting Plaintiff’s disability, Dr.

Harvey concluded that there were “no clinical findings” from May 10,

                                    36
2017 through August 9, 2017 documenting Plaintiff’s disability. (ECF No.

29-1, PageID.337.) These multiple, alarming inconsistencies support

Plaintiff’s argument that Defendant did not undertake a good-faith

review of Plaintiff’s application.

     Defendant’s formal denials fare no better. Defendant’s stated

reason for denying Plaintiff’s short-term disability benefits was: “The

available medical records document self-reported complaints of low back

pain; however, there are insufficient physical examination findings to

support impairment . . . we believe that [Plaintiff] would not be restricted

from performing the duties of her regular job.” (ECF No. 29-1,

PageID.299.) Defendant’s stated reason for denying Plaintiff’s long-term

disability   benefits   was:   “[T]he    medical   documentation   fails   to

substantiate a condition or conditions that would render you Disabled

from performing the Material Duties of your Regular Occupation.” (ECF

No. 29-14, PageID.2936-2937.) Though the formal letters dutifully

summarized the evidence that Plaintiff submitted, these conclusory

denials did not meaningfully address Plaintiff’s application and did not

provide Plaintiff a basis for understanding what more she could have

done to demonstrate a disability. Insurance administrators “may not

                                        37
arbitrarily refuse to credit a claimant’s reliable evidence, including the

opinions of a treating physician.” Black & Decker Disability Plan v. Nord,

538 U.S. 822, 825 (2003). Nor may administrators “engage [] in a selective

review of the administrative record to justify a decision to terminate

coverage.” Metro. Life Ins. Co. v. Conger, 474 F.3d 258, 265 (6th Cir. 2007)

(internal quotation marks omitted). In doing precisely these things,

Defendant improperly administered the Plan in denying Plaintiff

benefits.6 Hoover, 290 F.3d at 808-09.

      This Court finds that the affidavits of Plaintiff’s two examining

physicians, plus the body of medical evidence documenting Plaintiff’s

deteriorating condition from 2016 to 2017, demonstrate by a

preponderance of the evidence that Plaintiff’s condition prevented her



      6  Plaintiff additionally argues that Defendant committed a per se ERISA
violation by misquoting the Plan’s language in its June 2018 final short-term benefits
denial. (ECF No. 33, PageID.3083.) Plaintiff argues that Defendant’s erroneous
definition of “disability” misleadingly implied that Plaintiff needed to show an
inability to perform all material duties—not merely an inability to perform one
material duty. (Id.) While the Court agrees that this language is misleading,
Defendant only used this incorrect language in its final, “unappealable”
administrative denial. (ECF No. 29-1, PageID.299.) Defendant otherwise used the
correct definition in its other correspondences with Plaintiff. It is not clear that
Defendant intended to hold, or that Plaintiff believed herself to be held, to the higher
standard of showing an inability to perform all material duties under the Plan. On
this record, the Court is unwilling to consider this letter a per se ERISA violation.
                                          38
from performing several of her material duties, including: the

requirement that Plaintiff be able to lift up to twenty pounds of force

occasionally, the requirement that Plaintiff be able to lift up to ten

pounds of force frequently, the requirement that Plaintiff sit “most of the

time” during an eight-hour shift, the requirement that Plaintiff walk and

stand to a significant degree, and the requirement that Plaintiff

“constantly” push and pull materials of negligible weight.

  4. Plaintiff demonstrated that her conditions prevented her from
     generating more than 99% of her weekly earnings in other ways

     Plaintiff submitted two affidavits from examining physicians—one

of whom had regularly treated Plaintiff since 2013—concluding that

Plaintiff was “totally” disabled. Dr. Hak wrote that Plaintiff was “totally

disabled from working at this time . . . [t]his includes both sedentary and

non-sedentary occupations, on a full or part-time basis.” (ECF No. 29-6,

PageID.1276.) Dr. Best concluded that Plaintiff was not only “totally

permanently disabled,” but that she was “not capable of any competitive

employment.” (ECF No. 29-6, PageID.1308.)

     These affidavits support the additional medical and anecdotal

evidence that Plaintiff submitted, as discussed above. Though the parties


                                    39
did not argue this issue in the administrative proceedings below, the

Court finds that Plaintiff’s application demonstrated, by a preponderance

of the evidence, that her medical conditions prohibited her from

generating more than 99% of her weekly earnings in other ways.

  C. Remedy

  1. Benefit Award

     When a reviewing court determines from the administrative record

that a claimant is entitled to disability benefits, the court may issue an

order requiring the insurer to award benefits. Kalish v. Liberty

Mutual/Liberty Life Assur. Co. of Boston, 419 F.3d 501, 513 (6th Cir.

2005). Having determined that Plaintiff is entitled to both short-term and

long-term disability benefits as a matter of law, the Court ORDERS

Defendant to pay Plaintiff what she is due. The only question remaining

is the sum, both retroactive and ongoing, to which Plaintiff is entitled.

     The Plan’s short-term benefits policy provides beneficiaries with

weekly pay that is 60% of a beneficiary’s gross weekly earnings, and the

long-term benefits policy provides beneficiaries with monthly pay that is

60% of the beneficiary’s gross monthly earnings. (ECF No. 29-1,

PageID.271-272; ECF No. 8-3, PageID.136.) Both “basic weekly earnings”

                                    40
and “basic monthly earnings” are to be calculated from Plaintiff’s “hourly

rate of pay in effect on the day immediately prior to [Plaintiff’s] disability

multiplied by the hour number of hours [Plaintiff] worked . . . during the

12 month period immediately prior to the date on which your Disability

began.” (ECF No. 8-2, PageID.104; ECF No. 8-3, PageID.135.) Notably,

though Plaintiff and Defendant both attempt a benefit calculation, there

is little evidence in the administrative record of Plaintiff’s hourly pay

during the twelve months prior to May 2017. Because the Court cannot

attempt this calculation without this missing evidence, the Court

remands this case to the administrator to award Plaintiff both short and

long-term benefits in accordance with the terms of the Plan.

      Defendant, citing to Plaintiff’s 2016 W-2 but without further

calculation, claims that benefits would likely not exceed “approximately

$36,000.00.” (ECF No. 30, PageID.2991-2992.) Plaintiff calculates that,

as of August 1, 2019, benefits should total $78,812.21. (ECF No. 40,

PageID.3243.) There is only one piece of evidence in this administrative

record suggesting Plaintiff’s weekly earnings in 2017, and that is a

“synopsis note” in one of Defendant’s call logs indicating that Plaintiff’s

weekly earnings were $1,136.48 per week. (ECF No. 29-14, PageID.2964.)

                                     41
There is no additional information or calculation accompanying this

synopsis note. (Id.)

     Plaintiff’s 2016 W-2 is also a part of this record. (ECF No. 29-9,

PageID.2001-2002.) But as Plaintiff points out, this information is

unhelpful in generating Plaintiff’s weekly earnings in 2017, which is a

key calculation upon which Plaintiff’s benefits are based. (See ECF No.40,

PageID.3246.) Finally, Plaintiff attached a copy of her pay history during

responsive briefing, (ECF No. 42, PageID.3298-3305), but this

information was not initially part of the administrative record. See

Wilkins v. Baptist Healthcare System, Inc., 150 F.3d 609, 618 (6th Cir.

1998) (district courts may not consider ERISA evidence outside of the

administrative record on summary judgment, unless “the evidence is

necessary to resolve an ERISA claimant’s procedural challenge to the

administrator’s decision, such as an alleged lack of due process afforded

by the administrator or alleged bias on its part”). Further, even if the

evidence were admissible, it does not contain a clear method for

deducting    excluded   income,    including:   commission,     overtime,

differentials, or any additional compensation. Because the Plan awards




                                   42
disability benefits less this additional income, the Court is not in a

position to make these calculations with the record before it.7

      In short, while Plaintiff is entitled to both short-term and long-term

benefits, the question of benefit amount is not appropriate for summary

judgment on this record. Wilkins, 150 F.3d at 618. Further, because

Defendant never reached the administrative stage of calculating

Plaintiff’s benefits, the parties are premature in debating what “other

income”—such as Social Security—should have fairly been considered in

those calculations.

      For these reasons, the Court ORDERS that Defendant pay Plaintiff

the short-term and long-term disability benefits to which she is entitled

from May 25, 2017 through the present day. These benefits are to be

administered according to the Plan and are to continue according to the

Plan until the applicable pay period contractually expires or until




      7 Plaintiff also argues that her benefits can alternatively be calculated, based
on the Plan’s “Verified by Premium Clause,” by “(1) generating the total monthly
premium paid figure by doubling the premium paid by an employee, and then (2)
solving for the total dollars insured under that year’s applicable declared premium
rider ratio.” (ECF No. 40, PageID.3247.) However, the Court is unwilling to employ
this adjacent method when the Plan specifies a clearer, preferred calculation: a
simple percentage of Plaintiff’s gross weekly and monthly earnings.
                                         43
Defendant affirmatively and correctly determines that Plaintiff is no

longer entitled to long-term benefits under the Plan’s terms. Wagner v.

American United Life Insurance Co., 731 Fed. Appx. 495, 498 (6th Cir.

2018). Defendant shall determine and administer Plaintiff’s disability

payments from Plaintiff’s weekly and monthly income in the twelve

months prior to May 10, 2017, and shall use the calculations provided in

the Plan.

  2. Attorney Fees and Costs

     Plaintiff additionally seeks relief under 29 U.S.C. § 1132(g)(1).

ERISA allows courts to award attorney fees to either party, so long as

that party achieved “some success on the merits.” Guest-Marcotte v. Life

Ins. Co. of North America, 768 Fed. Appx. 357, 360 (6th Cir. 2019)

(quoting Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 252

(2010)); see id. Plaintiff has not fully briefed this issue; nor has Defendant

responded to it. Plaintiff may submit a memorandum on these issues on

or before three weeks from the date of this Order. Defendant’s response

shall be due two weeks from the date of the memorandum.

     IV.    CONCLUSION



                                     44
     For the reasons set forth above, the Court GRANTS Plaintiff’s

motion for judgment on the administrative record and DENIES

Defendant’s motion for judgment affirming denial of benefits. Defendant

is ORDERED to pay Plaintiff’s short-term and long-term benefits in

accordance with the Plan. Should Plaintiff wish to pursue attorneys’ fees,

Plaintiff may submit briefing as ordered above.

     IT IS SO ORDERED.

Dated: December 17, 2019                s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge


                     CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was served
upon counsel of record and/or pro se parties on this date, December 17,
2019, using the Electronic Court Filing system and/or first-class U.S.
mail.
                                  s/William Barkholz
                                  Case Manager




                                   45
